Matter of County of Oswego (Cha Consulting, Inc.) (2020 NY Slip Op 05394)





Matter of County of Oswego (Cha Consulting, Inc.)


2020 NY Slip Op 05394


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


814 CA 19-01134

[*1]NEW YORK BY COUNTY OF OSWEGO, PETITIONER-RESPONDENT.
andCHA CONSULTING, INC., RESPONDENT-APPELLANT. 


SHEATS & BAILEY, PLLC, LIVERPOOL (EDWARD J. SHEATS OF COUNSEL), FOR RESPONDENT-APPELLANT. 
RICHARD C. MITCHELL, COUNTY ATTORNEY, OSWEGO, FOR PETITIONER-RESPONDENT.
HARRIS BEACH, PLLC, SYRACUSE (KELLY C. GRIFFITH OF COUNSEL), FOR CENTRAL NY RACEWAY PARK, INC. 

	Appeal from an order of the Supreme Court, Oswego County (Norman W. Seiter, Jr., J.), entered May 6, 2019. The order denied the motion of respondent CHA Consulting, Inc., for severance and joinder or consolidation. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on July 23, August 5 and 6, 2020, and filed in the Oswego County Clerk's Office on August 10, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court